Citation Nr: 0322972	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  01-03 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased rating for residuals of shell 
fragment wounds with surgical scars to the abdomen, presently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of shell 
fragment wound of the right flank. Presently evaluated as 10 
percent disabling.

3.  Entitlement to a separate compensable rating for 
residuals of shell fragment wounds resulting in neurological 
impairment of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This matter was previously before the Board in April 2002 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  Abdominal scars are manifested by tenderness.

3.  Scars on the right flank are manifested by tenderness.

4.  Residuals of shell fragment wounds include neurological 
impairment in the form of a ruptured disc at L4-L5 manifested 
by radiculopathy to the right lower extremity, constant back 
pain, numbness, hyperesthesia, and decreased reflexes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for residuals of shell fragment wounds with surgical scars to 
the abdomen have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.118, Diagnostic Code 7804 (2002).

2.  The criteria for an evaluation greater than 10 percent 
for residuals of a shell fragment wound of the right flank 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7804 (2002).

3.  The criteria for a separate compensable evaluation of 40 
percent for a ruptured disc at L4-L5, residuals of shell 
fragment wounds has been met for the period from July 12, 
2000, to September 22, 2002.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code 5293 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Through a February 2001 statement of the case and 
supplemental statements of the case in October 2001 and May 
2003, the veteran and his representative have been notified 
of the law and regulations governing entitlement to the 
benefits sought, the evidence that would substantiate the 
claim, and the evidence that has been considered in 
connection with the appeal.  In correspondence dated in April 
2001 and July 2002, the RO notified the veteran of the 
requirements of VCAA.  In essence, the veteran was informed 
of notification requirements and VA's duty to assist the 
veteran in developing his claim.  In addition, the veteran 
was informed of pertinent evidence that was of record and 
what additional evidence was needed.  

Based on the aforementioned documents, which are incorporated 
herein by reference, the Board finds that the RO has 
satisfied the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  In view of the foregoing, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support the claim, and 
has been provided ample opportunity to submit such 
information and evidence.  

Moreover, pertinent post-service medical records have been 
associated with the record, and the veteran has undergone 
examinations, where indicated, in connection with the claim 
on appeal.   


Factual Background

Service medical records are incomplete, but do reflect that 
the veteran sustained multiple shell fragment wounds to the 
abdomen and low back.

The veteran underwent a VA medical examination in May 1970.  
He had a history of sustaining multiple shell fragment wounds 
in service.  The shrapnel caused a right flank wound, pierced 
the liver and punctured the kidney.  Physical examination 
revealed a well-healed 8-inch mid-abdominal scar from an 
exploratory laparotomy.  The liver edge was not palpable, no 
masses or tender areas were noted, and the kidney and spleen 
were not enlarged.  The veteran also reported a shrapnel 
injury in the upper lumbar area just below the left rib cage 
on the right, below the right margin of the renal bed.  There 
was a 31/2-inch scar that was well-healed.  Following 
examination, the diagnosis was residual scars of shrapnel 
wounds of the right back and post-operative scar with 
puncture drainage scar in the right flank and mid-
epigastrium.  

Based on these records, service connection for residuals of 
shell fragment wounds with surgical scars to the abdomen was 
established in a May 1970 rating decision and service 
connection for residuals of a shell fragment wound of the 
right flank was established in an April 1992 rating decision.  
Both disabilities were evaluated as 10 percent disabling due 
to post-service evidence of tenderness.

Medical records from the Dorn VA Medical Center (VAMC) dated 
from October 1999 to June 2000 noted complaints of right 
flank pain, right sided back pain, and pain that radiated to 
the mid abdomen.

Medical records from the Dorn VAMC dated in September 2000 
indicated that previous MRIs of the lumbar spine revealed no 
nerve root compression at the L4-L5 level.  It was noted in 
January 2001 that the veteran had a six month history of 
right lower extremity pain that radiated.  Disc protrusion at 
the lower lumbar movement segments was noted in March 2001.  
Pain was exacerbated by bending/lifting or activity.  In 
January 2002, he complained of pain along a subscapular scar 
in his right posterior thorax, as well as his right lumbar 
region.  Pain was constant, although the intensity varied.  
Standing, walking, bending forward, and the weather worsened 
the pain.  In April 2002, tenderness in the lumbosacral spine 
was noted with abnormal flexion, extension, and side bending.  
Tenderness was noted in what appeared to be the area of the 
right flank scar.

The veteran underwent VA orthopedic and neurological 
examinations in August 2002.  The orthopedic examiner noted 
that there was a posteriorly based transverse incisional scar 
approximately 10 centimeters long that extended from the 
paraspinous musculature around L1 towards lateral aspect.  It 
was not hypertrophic and there was no significant loss of 
muscle or subcutaneous tissue.  There was a medial celiotomy 
scar with invagination distal to the umbilicus with no 
erythema, sinus tracks, or drainage.  There was a drain site 
in the right lower quadrant.  The scars were well healed.  
There is no significant morbidity from the scars.  The 
neurological examination, which was later followed-up by an 
addendum in March 2003, noted that the veteran appeared to be 
in a lot of pain.  He complained of pain that previously had 
periods of exacerbation and remission, but were currently 
constant.  Pain radiated to the right lower extremity and MRI 
findings of the lumbosacral spine again showed a ruptured 
disc at L4-L5.  Pain was demonstrated with straight leg 
raising.  There was decreased Achilles reflex and straight 
leg raising sign.  Numbness was also noted.  He wore a 
special corset for the low back and was hooked to a TENS 
unit.  There was hyperesthesia in the L5 dermatone suggestive 
of an L4-L5 radiculopathy due to the ruptured disc.  A March 
2003 addendum was to the effect the although the physician 
could not be 100 percent certain, he opined that the ruptured 
disc quite probably originated at the time of the shell 
fragment wound.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski 
, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown,  7 Vet. App. 55 (1994).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2002).

Abdominal surgical scars and right flank residuals

Effective August 30, 2002, the rating criteria for some skin 
disorders were revised; however, the criteria applicable to 
the veteran's service-connected right flank scar and surgical 
scar of the abdomen are essentially unchanged; therefore, 
there would be no change in the outcome regardless of whether 
the Board considered the disability under either the new or 
old criteria.  As a result, the Board's consideration of the 
disability is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

At present, the veteran's surgical abdominal scar and right 
flank residuals are evaluated as 10 percent based on 
tenderness of the scars.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7804.  The Board emphasizes that 10 percent is the 
maximum level of compensation available for the veteran's 
scars under this code.  

The old criteria provided that a superficial scar that is 
tender and painful on objective demonstration is rated at 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
The new criteria provide that a superficial scar which is 
painful on examination is rated 10 percent.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (as revised on August 30, 2002).

A higher evaluation is not warranted under another codes 
related to scars as the criteria has not been met for these 
codes.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7805 (2002), scars 
may be evaluated based on limitation of motion of the 
affected part; however, the evidence indicated that 
limitation of motion was based on back pain and not his 
scars.

Disfiguring scars of the head, face or neck provide for 
higher evaluations; however, the location of the veteran's 
scar precludes evaluation under 38 C.F.R. § 4.114, Diagnostic 
Code 7800 (2002).

Scars due to burns also provide for evaluations higher than 
10 percent, but an evaluation under 38 C.F.R. § 4.114, 
Diagnostic Code 7801 (2002) is inappropriate as the veteran 
has a surgical scar and scars due to shell fragment wounds.

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for residuals of 
shell fragment wounds with surgical scars to the abdomen and 
residuals of a shell fragment wound at the right flank, the 
benefit of the doubt doctrine does not apply and the claims 
are denied.  38 U.S.C.A. § 5107(b). 

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2002).  In this regard, 
the Board notes that there is no showing that the disability 
under consideration has resulted in marked interference with 
employment or frequent periods of hospitalization (i.e., 
beyond that contemplated in the assigned percentages).  In 
the absence of evidence of such factors, the Board finds that 
the criteria for submission for assignment of an extra-
schedular rating are not met.

Neurological impairment

Previously, residuals of the veteran's shell fragment wounds 
have been limited to scars of the abdomen and right flank.  
The veteran has contended that impairment exists beyond the 
scars.  The veteran has complained of right low back pain 
with pain that radiated down the right lower extremity, which 
he attributed to the original shell fragment wounds incurred 
in service.  

Looking back at the service medical records, there was an 
indication in November 1969 that the veteran experienced low 
back pain.  Specifically, it refers to the veteran's shell 
fragment wound to the abdomen and low back and complaints of 
low back pain on bending, lifting, and physical training.  In 
addition, complaints have been documented in post service 
medical records as early as a 1970 VA examination report.  

In a March 2003 addendum to the VA neurological examination 
of August 2002, the examining physician opined that the 
veteran's ruptured disc at L4-L5 probably originated at the 
time of the shell fragment wound in service was incurred.

Although service connection for residuals of shell fragment 
wounds has only been granted for scars, it is possible for a 
veteran to have separate and distinct manifestations from the 
same injury, thereby, permitting the assignment of two 
different evaluations.  See Fanning v. Brown, 6 Vet. App. 
225, 230 (1993).

The critical element in determining whether a separate 
disability evaluation may be assigned for manifestations of 
the same injury is whether there is overlapping or 
duplication of symptomatology between or among the disorders.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).  

Manifestation of the scars involves tenderness of the scars 
whereas the ruptured disc is manifested by back pain, 
radiculopathy down the right leg, and weakened reflexes.  
Based on the disabilities and their manifestations, there is 
sufficient evidence to show that overlapping or duplication 
of symptoms does not exist.  For the reasons stated above, a 
separate evaluation for the veteran's ruptured disc is 
warranted.

The Board observes that, effective September 23, 2002, the 
schedular criteria for the evaluation of intervertebral disc 
syndrome underwent revision.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version of the law and regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the evaluation lumbar disc 
disability be evaluated under the pertinent regulations 
effective both before and after the September 23, 2002, 
changes to the rating schedule.   

The amended criteria is only applicable for the period being 
on the effective date of the change, which in this case is 
September 23, 2002; therefore, the period prior to that date 
can only be considered under the previous version of the 
regulation.

Under the old criteria for this code, mild symptoms warrant a 
10 percent evaluation and moderate, recurring attacks 
warrants a 20 percent evaluation.  Severe symptoms with 
recurring attacks and little intermittent relief warrants a 
40 percent evaluation.  Pronounced symptoms, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, warrant a 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

The symptoms noted in the medical records, which included 
chronic back pain, radiating pain, decreased reflexes, 
numbness, and hyperesthesia, appear to more nearly 
approximate the criteria for a 40 percent evaluation.  While 
the veteran may have persistent symptoms, they do not include 
demonstrable muscle spasm or absent ankle jerk.  Based on the 
foregoing, a separate compensable rating of 40 percent is 
warranted.


ORDER

An evaluation greater than 10 percent for residuals of shell 
fragment wounds with surgical scars to the abdomen is denied.

An evaluation greater than 10 percent for residuals of 
residuals of shell fragment wound of the right flank is 
denied.

A separate evaluation of 40 percent for the period from July 
12, 2000, to September 22, 2002, for residuals of a shell 
fragment wound resulting in a ruptured disc at L4-L5 is 
granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.


REMAND

As noted above, the regulation pertaining to the criteria for 
evaluating intervertebral disc syndrome was amended effective 
September 23, 2002.  In order to assess the veteran's 
ruptured disc in light of the new criteria, a VA examination 
should be scheduled.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for a ruptured disc at L4-L5 since 
May 2002.  After securing the necessary 
releases, the RO should request copies of 
any medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.  Unsuccessful attempts at 
procuring any medical records must be 
documented in writing, and the veteran 
notified.

3.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations to determine the nature and 
severity of a ruptured disc at L4-L5.  
Any tests or studies deemed necessary to 
make this determination should be 
undertaken or ordered by the physicians.  
The claims folder should be reviewed in 
conjunction with the examination and a 
notation should be included in the report 
to indicate that the record review took 
place.  The examiners should set forth 
all symptoms associated with the 
veteran's ruptured disc.  

The orthopedic examiner's report should 
include range of motion studies of the 
lumbar spine expressed in degrees.  The 
examiner should render specific findings 
as to whether there is objective evidence 
of pain on motion (and, if so, the point 
at which pain begins), weakness, excess 
fatigability, and/or incoordination.  If 
feasible, the physician should indicate 
whether and to what extent the veteran 
experiences functional loss of the back 
to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  The physician 
should also note the number of 
incapacitating episodes and their 
duration in the past 12 months.  (An 
incapacitating episode being defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).

The neurological examiner should report 
all neurological findings relative to a 
ruptured disc at L4-L5 to include, if 
applicable, all persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent knee jerk, or other 
neurological findings appropriate to site 
of diseased discs.  If there is evidence 
of complete or incomplete paralysis of a 
particular nerve, then this too should be 
noted.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

4.  After ensuring that the provisions of 
the VCAA have been complied with, the RO 
should readjudicate the claim taking into 
consideration all newly amended criteria 
that pertains to the veteran's disc 
disorder.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


